Ingraham, J.:
I do not think that there was error that would justify a reversal of this judgment. The defendant insists that the verdict Was against the weight of evidence. The plaintiff was a passenger upon a car operated by the defendant and she fell to the street in getting off the car opposite the depot of the Harlem Railroad Company in the city of New York. She testified positively that the car came to a stop; that as she started to get off the car it started forward with a jerk and she was thrown into the street. Her evidence was not corroborated. For the defendant the conductor testified that the place at which the plaintiff fell was a regular stopping place for cars of the defendant’s line and that they usually stopped there without a signal; that when the plaintiff fell the car had riot come to a'full *215stop and that he warned the plaintiff to wait until the car stopped; that he started towards her to take hold of her ; that the first thing he knew, before he could get to her, she stepped off backwards and she was on the ground and that he got off and helped her up; that after the plaintiff fell the car went about five fee.t and then it stopped; that before plaintiff fell off the witness had called out the Central station. The motorman testified that he did not bring his car to a stop at or about the Harlem entrance and then suddenly start on again. Two newsboys who were in the vicinity corroborated the testimony of the conductor, but there are circumstances connected with their testimony that render its credibility a question for the jury. A police officer also testified that when the plaintiff fell the car was moving, which is quite consistent with the plaintiff’s testimony, as she says she fell because of the sudden start of the car, .and the officer does not testify that the car had not stopped before the plaintiff fell as she attempted to get off. The testimony of the .conductor that the plaintiff stepped off. backwards is not entirely .consistent with the testimony of the other witnesses for the defend.ant.. It was also proved that at this point there was a down grade .and that the car would start forward on its own momentum if the brake was taken off. Considering these circumstances and the testimony given by the several witnesses for the defendant, I think as the jury were justified in believing the plaintiff’s testimony as they did believe it, we are not justified in saying that it was so clearly .against the weight of evidence that we should disregard the Verdict.
The only other error pointed out by the defendant is presented by an exception to a charge of the learned trial judge in answer to .-a request to charge made by the plaintiff’s counsel. The learned judge had charged the jury that “ The essential contention of the case, as I said at the outset, is that the plaintiff was hurt because of •a sudden jerk of the car. If there was no such jerk then her case fails. * * * So that the sole question for you to determine is whether this accident was caused while the plaintiff was getting off the car, after it had come to a full stop (and before a reasonable opportunity had been given to her to get off), by a sudden forward jerk of the car resulting from some act of the defendant’s servants. Of course, if this was an accident pure and simple the plaintiff cannot .recover. The defendant is not liable for accidents pure and simple. *216It is only liable for accidents caused by the negligence of its servants. So you must find before you give the plaintiff a verdict that the car had come to a full stop, that before the plaintiff had a reasonable opportunity to get off the defendant’s servant caused the car to be jerked forward and that this jerk made her fall.” The plaintiff’s counsel, after the charge was completed, presented to .the court his second request. That request is not in the record, but the court, answering, said : “ That I have charged. I will modify what I have charged with respect to the second and third propositions, to this extent: I do charge that if the jury find the car had stopped and that Mrs. Bente was preparing to alight and the car gave a start or jerk before she had a reasonable opportunity to alight, unless this start or jerk is satisfactorily explained by the defendant it was guilty of negligence, and it was not incumbent upon the plaintiff to prove what caused the start or jerk,” and to this the defendant excepted. This charge of the court is treated by the defendant as a charge to the jury that if they find that the plaintiff’s version was true, that the defendant was liable as a matter of law and that was error under the case of Kellegher v. Forty-second St., etc., R. R. Co. (171 N. Y. 309). The court had already charged the jury that the one question for them to determine was whether the plaintiff in getting off the car, before she had an opportunity to alight, was thrown to the street by a jerk of the car caused by the employees of the defendant, and to that there had been no objection, and no request to modify that instruction was made by the defendant’s counsel. The modification by the court in answer to the second and third requests was simply that if the jury found that the car had stopped, and as the plaintiff was preparing to alight the car gave a start or jerk before she had a reasonable opportunity to alight, unless this start or jerk was satisfactorily explained by the defendant it was guilty of negligence, and it was not incumbent upon the plaintiff to prove what caused the start or jerk.
Considering the relation that exists between a common carrier and its passenger and the duty that is by law imposed upon the carrier of allowing a passenger a reasonable opportunity to alight, I think that if the car stops at a usual stopping place for the purpose of allowing passengers to alight and a passenger in the act of alighting is thrown from the car by its suddenly starting, that there is neglect *217to perform the duty imposed upon the carrier. That the law imposes upon a common carrier an obligation to give to its passengers an opportunity to alight from the car after the car has stopped for that purpose, and that a failure to perform that duty constitutes negligence is, I think, the settled law of this State; and this was all that the court charged. It did not charge, as in the case of Kellegher v. Forty-second St., etc., R. R. Co. (supra) that if the jury believed the witnesses called by the plaintiff who had testified to the circumstances under which the accident happened, that the act of the conductor was a negligent act and such an act as would warrant a cause of action on behalf of the plaintiff; but in this case the court told the jury that it was negligence on behalf of the defendant to start the car while a passenger was about to alight when the car had stopped for the purpose of allowing the passenger to alight; and the court had left it to the jury to say whether the plaintiff was free from contributory negligence. In Martin v. Second Ave. R. R. Co. (3 App. Div. 448) the presiding justice, delivering the opinion of this court, said: “ The car having stopped and the passengers being called upon to alight, if, in the act of alighting, the plaintiff was thrown from the car by a jerk of the car, it was necessary for the appellant to'prove that it was not responsible for the happening of that movement, in order to absolve itself from liability. It was not incumbent upon the plaintiff to say what caused the jerk. It was negligence upon the part of the appellant to allow the car to move while the passengers were in the act of alighting; ” and it was that proposition, sustained by the unanimous decision' of this court, that the learned trial judge stated to the jury, and in that, I think, there was no error.
The appellant also claims that the verdict was excessive; but considering the extent of the injuries, and the fact that the plaintiff was confined in the hospital from the twenty-sixth of July to the fourth of September, the fact that One leg is permanently shortened, with a stiff joint, we cannot say that the verdict was excessive.
I think the judgment and order appealed from should be affirmed, with costs.
Van Brunt, P. J., Patterson and Hatch, JJ., concurred; Laughlin, J., dissented.